Wade, J.
The act of 1902 (Acts 1902, p. 105) declares, as a condition precedent, that where one seeks to review the judgment of a municipal court, he shall file with the clerk of said court, and if there be no clerk, with the judge thereof, a bond (unless such defendant is unable from his poverty to give such bond) conditioned for the personal appearance of the defendant to abide the final order, judgment, etc., of the said court. In this case it does not affirmatively appear in the petition for certiorari itself that the petitioner had filed a bond as required by the statute, acceptable to and approved by the clerk of the municipal court. The recital therein that the petition for certiorari was presented “within 10 days from the date of trial, petitioner having complied with the requirements of law in such cases,” states a conclusion only, and not the essential substantive facts. The law requires either an affidavit in forma pauperis or a bond approved by the clerk, ' and it does not appear that- either condition precedent was complied with, and therefore the judge of the superior court did not err in refusing the writ. Johns v. Tifton, 122 Ga. 734 (50 S. E. 941); Stallworth v. Macon, 125 Ga. 250 (54 S. E. 142); Veazey v. Crawfordville, 126 Ga. 89 (54 S. E. 817); Sims v. Atlanta, 6 Ga. App. 802 (65 S. E. 841); McDonald v. Ludowici, 3 Ga. App. 654 (60 S. E. 337); Simon v. Savannah, 4 Ga. App. 171 (60 S. E. 1036); Kendricks v. Millen, 16 Ga. App. 273 (85 S. E. 264). Judgment affirmed.